DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).  

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(A)  A product and a process specially adapted for the manufacture of said product; or
(B)  A product and process of use of said product; or
(C)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(D)  A process and an apparatus or means specifically designed for carrying out the said process; or
(E)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5 are drawn to a primer composition effective for improving the adhesion between a substrate selected from organic resins, metals and resin-painted metals and a cured product of a room temperature curable 1/2 units and SiO4/2 units, a molar ratio of R3SiO1/2 units to SiO4/2 units being 0.6 to 1.2, wherein R is each independently a substituted or unsubstituted monovalent hydrocarbon group of 1 to 6 carbon atoms, (B) 300 to 1,000 parts by weight of a titanium compound having the formula (1) Ti(OR1)3(R2CH2COCHCOOCH2R2)1 or a mixture of organooxy-containing titanium compounds containing at least 75 mol% of a titanium compound having the formula (1) wherein R1 which may be the same or different is a substituted or unsubstituted monovalent hydrocarbon group, and R2 which may be the same or different is hydrogen and/or a substituted or unsubstituted monovalent hydrocarbon group, and (C) 1,000 to 8,000 parts by weight of a solvent.   
II.	Group II, claims 6-7 drawn to an a curtain wall unit for securing glass, comprising a frame of metal and/or resin-painted metal and a silicone rubber layer disposed on the surface of the frame and composed of a cured product of a two-part dealcoholization type room temperature-curable organopolysiloxane composition, the primer composition of claim I which is used as a primer to the metal and/or painted metal surface.   
Considering the application as a whole including the description therein, the common technical feature (“CTF”), linking the subject-matter of the claims of Groups I-II is the primer composition effective for improving the adhesion between a substrate selected from organic resins, metals and resin-painted metals and a cured product of a 1/2 units and SiO4/2 units, a molar ratio of R3SiO1/2 units to SiO4/2 units, a molar ratio of R3SiO1/2 units to SiO4/2 units being 0.6 to 1.2, wherein R is each independently a substituted or unsubstituted monovalent hydrocarbon group of 1 to 6 carbon atoms, (B) 300 to 1,000 parts by weight of a titanium compound having the formula (1) or a mixture of organooxy-containing titanium compounds containing at least 75 mol% of a titanium compound having the formula (1) wherein R1 which may be the same or different is a substituted or unsubstituted monovalent hydrocarbon group, and R2 which may be the same or different is hydrogen and/or a substituted or unsubstituted monovalent hydrocarbon group, and (C) 1,000 to 8,000 parts by weight of a solvent.     
United States Patent Application publication 2015/0275045 (“Adachi” et al) discloses in the abstract and at ¶s 0001, 0007-0012, 0019, 0029-0037 and 0044 a primer composition. The primer composition comprises: a tert butyl acetate solvent; an organometallic reagent selected from organotitanates, organozirconates, aluminum organometallic compounds, and any combination thereof; an organotin compound; a silane with at least 3 hydrolyzable groups; and a polyorganosiloxane resin. Optionally, the primer composition further comprises a second solvent different from the tert butyl acetate solvent.  From ¶s 0001 and 0024 solutions can be used to prime painted metal substrates to improve adhesion to and cohesive failure mode of silicone-based sealant  {reading on a for improving the adhesion between a substrate selected from organic resins, metals and resin-painted metals and a cured product of a room temperature 1R2R3SiO1/2)a(R4R5SiO2/2)b- (R6SiO3/2)c(SiO4/2)d.  These are often referred to as M, D, T, or Q units respectively.  For the formula 0<a<1, b ≥ 0, c ≥ 0, 0<d<1, a+b+c+d=1, and 0.2<a/d<3.5, (when a, b, c and d are mole fractions).  From ¶ 0044 the compositions can include cross-liners and the primer composition is allowed to dry and a silicone-based sealant is applied to the painted substrate.  {Reading on three-dimensional network structure comprising R3SiO1/2 units and SiO4/2 units, a molar ratio of R3SiO1/2 units to SiO4/2 units, a molar ratio of R3SiO1/2 units to SiO4/2 units being 0.6 to 1.2, wherein R is each independently a substituted or unsubstituted monovalent hydrocarbon group of 1 to 6 carbon atoms of the CTF}.  The range of 0.2 to 3.5 overlaps the claimed range of 0.6 to 1.2.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  From ¶s 0029 to 0030 organometallic reagents that may be used in the primer composition include organotitanate, such as but is not limited to, tetrabutyl titanate, tetrapropoxy titanate, tetraethoxy titanate, tetraamyl titanate, titanium di-isopropoxy bis ethylacetoacetate, di-isopropoxy bis acetylacetonate, and any combination thereof.  From ¶ 0019 the primer composition for a total weight of 100 weight % may include between about 0.05 and about 5 percent by weight of ingredient (ii) organometallic, between about 0.1 and about 5 percent by weight of ingredient (v), 
However Adachi does not expressly disclose the titanium compound of the CTF of formula (1) in an amount of at least 75 mole% of titanium compound.  
U.S. Patent Application publication 2012/0108730, “Zander” et al discloses in the abstract and at ¶s 0001, 0013, 0026-0029, 0043, 0067, 0088, 0091 and 0097 that for the field of the curable compositions such as those utilized, for example, in adhesives, sealants, and coating materials a hardenable composition that contains at least one polymer A obtainable by reacting a polyether with at least one ethylenically unsaturated silane in the presence of a radical starter, the ethylenically unsaturated silane carrying at least one hydrolyzable group on the silicon atom.  The composition provides low 1R2C=C(R3)--R4--SiXYZ (I), in which R1, R2, and R3 are identical or different and denote, mutually independently, a hydrogen atom or an alkyl group having 1 to 6 carbon atoms, R4 denotes a chemical bond (to be understood here as a single bond) or a divalent organic group containing 1 to 10 atoms selected from carbon, oxygen, and nitrogen, and X, Y, and Z are identical or different; at least two of the substituents X, Y, and Z are, mutually independently, a methoxy, ethoxy, propyloxy, or butyloxy group.  The composition additionally contains one or more polymer(s) B terminated with at least one reactive silyl group, polymer B not being identical to a polymer A., where Polymer B is by preference an alkoxy- and/or acyloxysilane-terminated polymer.  From ¶ 0067 the composition can also contain, alongside the aforesaid silylated polymers, further adjuvants and additives that can Z)4, where Rz is an organic group, by preference a substituted or unsubstituted hydrocarbon group having 1 to 20 carbon atoms, and the four --ORz alkoxy groups are identical or different.  One or more of the --ORz residues can also be replaced by --OCORz acyloxy groups.  From ¶ 0097 titanium chelate complexes can also be used such as:  diisopropoxytitanium bis(ethylacetoacetate), diisopropoxytitanium bis(acetylacetonate) and triisopropoxytitanium (ethylacetoacetate).  The latter reads on formula (1) of the CTF as useful like diisopropoxytitanium bis(ethylacetoacetate), and diisopropoxytitanium bis(acetylacetonate) corresponding to those of Adachi of titanium di-isopropoxy bis ethylacetoacetate, or titanium di-isopropoxy bis acetylacetonate.  Given that triisopropoxytitanium (ethylacetoacetate) can be used as one like diisopropoxytitanium bis(ethylacetoacetate), diisopropoxytitanium bis(acetylacetonate) 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Adachi to have the primer composition as afore-described in ¶ 6 of this Restriction Requirement (“RR”), where from Zander a triisopropoxytitanium (ethylacetoacetate) can be substituted for titanium di-isopropoxy bis ethylacetoacetate, or titanium di-isopropoxy bis acetylacetonate of Adachi for the same purpose of adhesion improvement motivated to obtain such adhesion improvement for plastics and metal as for the CTF.  Furthermore the combination of Zander and Adachi has a reasonable expectation of success because both are directed to silyloxy containing polymers with titanium compounds for improving adherence to metals.    
The common technical feature described in paragraph 5 of this Office Action for the Claims of Groups I-II considering the content of the claims interpreted in light of the description of the pending application is anticipated or rendered obvious from Adachi in view of Zander from the disclosures afore-described in §s 6-9 of this RR.  Hence the common technical feature, CTF, linking the groups of inventions does not provide a contribution over the prior art, i.e. not a special technical feature, and no single general 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention of one of I-VII sets of claims to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.   
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.   
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787